Citation Nr: 1704252	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  08-24 372	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) from April 3, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period from January 29, 2007, through May 9, 2010.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case is now under the jurisdiction of the Detroit, Michigan RO.   

This case was previously remanded by the Board in August 2010, December 2011, July 2014, and September 2015.  The December 2011 Board decision denied an initial rating in excess of 30 percent for PTSD for the period on appeal prior to April 3, 2007.  As such, that portion of the appeal is no longer before the Board.  A January 2011 rating decision granted entitlement to a TDIU with an effective date of May 10, 2010.  The issue on appeal is therefore characterized as entitlement to a TDIU from January 29, 2007 through May 9, 2010.  This characterization is appropriate as the award of service connection for PTSD was granted with an effective date of January 29, 2007 and the Veteran was not service-connected for any disability prior to January 29, 2007.  

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2015, the Board remanded the Veteran's case for additional development.  Specifically, the Board found that a September 2014 VA addendum opinion did not complete the Board's July 2014 remand directive and determined that the opinion was inadequate.  The Board explained that the September 2014 VA examiner did not discuss the Veteran's assertions as to why he left his latest job nor did the VA examiner discuss the employment separation agreement and September 2011 statement from the Veteran's friend.  In addition, the VA examiner made no mention of the June 2014 independent psychological examination report.  Thus, the Board remanded for a new VA addendum opinion.  The Board requested that the VA examiner opine as to the effects of the Veteran's PTSD on his occupational and social functioning, address the Veteran's assertions that he was forced to leave his most recent job due to conflict with his employer, that he had not worked since that time, and address the June 2008 employment separation agreement and the September 2011 letter from the Veteran's friend.  The examiner was asked to provide an opinion as to whether the Veteran's PTSD precluded him from securing or following a substantially gainful occupation consistent with his educational and occupational history at any time during the period from January 29, 2007 through May 9, 2010. 

A VA addendum opinion was provided in September 2015.  The VA examiner opined that the Veteran's service-connected PTSD did not preclude him from securing or following a substantially gainful occupation consistent with his educational and occupational history at any time during the period from January 29, 2007 to May 10, 2010.  When discussing occupational functioning, the VA examiner cited to the June 2013 VA examination report wherein the Veteran noted that he had worked as a supervisor and had had a dispute with his boss so he quit.  The examiner stated that the incident in 2007 (when the Veteran stopped working) was not related to the Veteran's service-connected PTSD as it had been a dispute about safety, that the Veteran reported that he had worked for 30 years in the steel industry, and had been a good supervisor.  Concerning social functioning, the VA examiner noted that the September 2011 letter and the June 2008 separation agreement were reviewed but that the Veteran's PTSD "did not [a]ffect occupational or social functioning."  It was noted that the Veteran's wife was diagnosed with cancer in 2001 and his depression worsened in 2007 when his wife died.

The Board finds that the September 2015 VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  In this respect, when addressing PTSD effects on occupational functioning, the VA examiner simply cited to the June 2013 VA examination report wherein it was noted that that the Veteran had quit his previous job because of a dispute with his boss which involved safety.  The September 2015 VA examiner did not address the Veteran's statements and hearing testimony that his PTSD symptoms, such as angry outbursts, aggression, and run-ins with supervisors, caused him to get fired.  Further, the June 2014 independent psychological examination report asserted that the June 2013 VA examination report did not accurately document the Veteran's work history, which involved multiple work disputes and eventual termination from three companies based on disagreements with supervisors.  Further, the September 2015 VA examiner stated that there was "no [a]ffect" on social and occupational functioning."  This finding is contrary to the medical evidence of record, to include the June 2013 VA examination report, wherein the VA examiner (the same VA examiner who provided the September 2015 addendum opinion) opined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Accordingly, a new VA opinion is required concerning whether the Veteran's PTSD precluded the Veteran's ability to secure or follow a substantially gainful occupation at any time during the period of January 29, 2007 through May 9, 2010.  See Stegall, supra.

Furthermore, the Veteran was last provided a VA medical examination for his PTSD in June 2013.  The record also contains a June 2014 independent psychological examination report and the report indicates symptoms of a much higher severity than reflected in the June 2013 VA examination report.  The Board recognizes the July 2014 correspondence from the Veteran's attorney, which noted that the Veteran had not contended that his service-connected PTSD increased since April 2007, but that his spouse's death made his symptoms more evident and less manageable.  The Veteran's attorney stated that on the basis of the lay statements, hearing testimony, VA examinations, and the independent psychological examination report, that the Veteran was entitled to an initial 70 percent rating for PTSD effective April 2, 2007 and a TDIU effective June 16, 2008.  Concerning the evaluation of the Veteran's PTSD, the Board observes that the Veteran does not receive treatment for his service-connected PTSD.  Thus, the only clinical findings of record to evaluate the Veteran's PTSD are located in the VA examination reports and the June 2014 independent psychological examination report.  Given the disparity between the VA examination reports and the independent psychological examination report and the absence of medical evidence and clinical findings since the June 2013 VA examination report and the June 2014 independent psychological examination report, a new VA examination is required to determine the current nature and severity of the Veteran's service-connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination concerning the current nature and severity of the Veteran's service-connected PTSD.  The Veteran's claims folder must be made available for review.  Any indicated tests and studies must be completed.  After examination of the Veteran and review of the claims folder, the examiner must address the following:  

(a)  Discuss all current symptoms and manifestations of the Veteran's service-connected PTSD, to include functional impairment.  

(b) Discuss the functional impact of the Veteran's service-connected PTSD on his ability to work during the period from January 29, 2007 through May 9, 2010, consistent with his educational and occupational experience. 

The examiner must discuss the effects PTSD had on occupational functioning during the period from January 29, 2007 through May 9, 2010 and address the Veteran's assertions that he was forced to leave his most recent job due to conflict with his employer, had disputes with supervisors due to his PTSD, had concentration difficulties, inability to tolerate others, frequently changed jobs, and was fired three times.    

The examiner must also discuss the effects PTSD had on social functioning from January 29, 2007 through May 9, 2010.  The examiner must address the June 2008 employment separation agreement and the September 2011 letter from the Veteran's friend noting an altercation with the Veteran.

Rationale must be provided for each opinion reached.  

2.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




